DETAILED ACTION
This is the final Office action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 05/16/2022 are sufficient to overcome the objections to the specification, drawings, and claims 2, 11, and 15.
The amendments are sufficient to overcome the rejections of claims 1-17 under 35 U.S.C. 112(b).
The amendments are sufficient to overcome the rejections of claims 1, 4, 7, 18, and 19 under 35 U.S.C. 103 as being obvious over Pederson et al. (US 20100277714 A1), in further view of Huang et al. (US 20020181824 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 2-3 under 35 U.S.C. 103 as being obvious over Pederson et al. (US 20100277714 A1), in further view of Huang et al. (US 20020181824 A1) and Donovan (US 20170307736 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 5 under 35 U.S.C. 103 as being obvious over Pederson et al. (US 20100277714 A1), in further view of Huang et al. (US 20020181824 A1) and Ducellier (US 20020018300 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 6 and 8 under 35 U.S.C. 103 as being obvious over Pederson et al. (US 20100277714 A1), in further view of Huang et al. (US 20020181824 A1) and Lodin et al. (US 20190310377 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 9 under 35 U.S.C. 103 as being obvious over Pederson et al. (US 20100277714 A1), in further view of Huang et al. (US 20020181824 A1) and Lardin et al. (US 20160377721 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 10, 12, and 14-17 under 35 U.S.C. 103 as being obvious over Pederson et al. (US 20100277714 A1), in further view of Huang et al. (US 20020181824 A1) and Curatu (US 20180284285 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claims 11 under 35 U.S.C. 103 as being obvious over Pederson et al. (US 20100277714 A1), in further view of Huang et al. (US 20020181824 A1), Curatu (US 20180284285 A1), and Donovan (US 20170307736 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claims 11 under 35 U.S.C. 103 as being obvious over Pederson et al. (US 20100277714 A1), in further view of Huang et al. (US 20020181824 A1), Curatu (US 20180284285 A1), and Lodin et al. (US 20190310377 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 20 under 35 U.S.C. 103 as being obvious over Pederson et al. (US 20100277714 A1), in further view of Huang et al. (US 20020181824 A1) and Stierle et al. (US 20040012770 A1). However, a new ground of rejection is introduced by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Huang et al. (US 20020181824 A1) and Yang (US 20090080695 A1).

Regarding claim 1 Pederson et al. teaches a light detection and ranging (LIDAR) apparatus comprising:
	an optical source configured to emit a laser beam in a first direction (FIG. 6, single mode semiconductor laser 1 and optical output 4, Paragraph [0075]);
	a polarization wave plate configured to transform polarization state of the laser beam headed in the first direction toward a target environment (FIG. 6, quarter wave plate 6, Paragraph [0075]);
	a reflective optical component to return a portion of the laser beam toward the optical source along a return path and through the polarization wave plate as a local oscillator signal (FIG. 6, surface 7 and partly reflecting reference window 8, Paragraph [0075]);
	a polarization selective component to separate light in the return path based on the optical polarization (FIG. 6, polarizing beam splitter 5, Paragraph [0075]), [1];
	an optical detector configured to receive the combined signal from a second direction (FIG. 6, detector 11, Paragraph [0075]); and
lensing optics configured to focus the refracted light along a focal plane where the optical detector is located (FIG. 6, focusing lens 10, Paragraph [0075]), [2].

Pederson et al. fails to teach, but Huang et al. does teach [1]: wherein the polarization selective component refracts orthogonally polarized light along the return path to a divergent path (FIGS. 3A and B, Wollaston prisms 300 and 360. Wollaston prisms inherently refract light at different angles depending on polarization.), wherein the polarization selective component is further configured to enable interference between the local oscillator signal and a target signal to generate a combined signal (FIG. 3B, Wollaston prism 360, polarized light beams 334b and 336b. Paragraph [0039]. This prism allows for orthogonally polarized beams to be merged into a combined signal.);

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR apparatus taught by Pederson et al. with the Wollaston prism taught by Huang et al. The reasoning for this is that Wollaston prisms can be very thin and are highly customizable with regard to where polarized light can be directed. This predictably means that they can facilitate a more compact LiDAR system design, both by being thin and also by allowing for convenient placement of detectors, by their customizable refractive beam paths.

However, this combination still fails to teach, but Yang does teach [2]: wherein a diagonal plane of the polarization selective component is arranged at a focal point of the lensing optics (FIG. 1, beam splitter 108, rear lens 109, and imaging sensor array 110, Paragraph [0023]. Teaches a beam splitter that has its diagonal plane at the focal point of lensing optics. As both the polarization selective component and beam splitter are being used to direct light towards a detector, this would be an analogous piece of art.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR apparatus taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al., with the placement of beam directing elements taught by Yang. The reasoning for this is by positioning a component meant to direct the receiving path of returned light at the focal point of a lens serving as detector optics, it ensures that when light signals are directed from that component in the direction of the detector, the lens will collimate the signals that pass through it. This predictably allow the designer to control the size of the return signal to best fit the detector being used.

Regarding claim 4 Pederson et al., modified in view of Huang et al. and Yang, teaches the LIDAR apparatus of claim 1, wherein the optical source and optical detector are disposed with a vertical displacement in a direction of a displacement angle of the polarization selective component (Pederson et al., FIG. 6, single mode semiconductor laser 1 and detector 11, Paragraph [0075]. Detector is vertically displaced from the laser source, dependent on the reflective angle of the polarized beam splitter.).

Regarding claim 7 Pederson et al., modified in view of Huang et al. and Yang, teaches the LIDAR apparatus of claim 1, wherein the polarization selective component comprises one or more of a Rochon prism, a Wollaston prism, or a Senarmont prism (Huang et al., FIGS. 3A and B, Wollaston prisms 300 and 360.).

Regarding claim 18 Pederson et al. teaches a method of operating a light detection and ranging (LIDAR) system comprising:
	generating a laser beam along an illumination path using an optical source (FIG. 6, single mode semiconductor laser 1 and optical output 4, Paragraph [0075]);
	polarizing the laser beam with a quarter wave plate to have circular polarization (FIG. 6, quarter wave plate 6, Paragraph [0075]);
	reflecting, using a reflective optical component, a portion of the laser beam back along the illumination path in a collection path to generate a local oscillator signal (FIG. 6, surface 7 and partly reflecting reference window 8, Paragraph [0075]); [and]
	receiving a target signal from the environment along the illumination path based on reflections from an object in the environment (FIG. 6, Paragraph [0075]).

Pederson et al. fails to teach, but Huang et al. does teach refracting the local oscillator signal and the target signal toward an optical detector using a polarization selective component (FIG. 3B, Wollaston prism 360, polarized light beams 334b and 336b. Paragraph [0039]. This prism allows for orthogonally polarized beams to be merged into a combined signal.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the method of operating a LIDAR system taught by Pederson et al. with the Wollaston prism taught by Huang et al. The reasoning for this is that Wollaston prisms can be very thin and are highly customizable with regard to where polarized light can be directed. This predictably means that they can facilitate a more compact LiDAR system design, both by being thin and also by allowing for convenient placement of detectors, by their customizable refractive beam paths.

However, this combination still fails to teach, but Yang does teach wherein a diagonal plane of the polarization selective component is arranged at a focal point of the lensing optics (FIG. 1, beam splitter 108, rear lens 109, and imaging sensor array 110, Paragraph [0023]. Teaches a beam splitter that has its diagonal plane at the focal point of lensing optics. As both the polarization selective component and beam splitter are being used to direct light towards a detector, this would be an analogous piece of art.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the method of operating a LIDAR system taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al., with the placement of beam directing elements taught by Yang. The reasoning for this is by positioning a component meant to direct the receiving path of returned light at the focal point of a lens serving as detector optics, it ensures that when light signals are directed from that component in the direction of the detector, the lens will collimate the signals that pass through it. This predictably allow the designer to control the size of the return signal to best fit the detector being used.

Regarding claim 19 Pederson et al., modified in view of Huang et al. and Yang, teaches the method of claim 18 further comprising polarizing, with the quarter wave plate the local oscillator signal and the target signal after reflections to have a first linear polarization orthogonal to a second linear polarization of the generated laser beam (Pederson et al., FIG. 6, quarter wave plate 6, Paragraph [0075]. Both passes through of the quarter wave plate will accomplish this.).


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Huang et al. (US 20020181824 A1), Yang (US 20090080695 A1), and Donovan (US 20170307736 A1).

Regarding claim 2 Pederson et al., modified in view of Huang et al. and Yang, teaches the LIDAR apparatus of claim 1.

However, this combination fails to teach, but Donovan does teach [the LIDAR apparatus] further comprising a second optical source and a second optical detector (FIGS. 7 and 9, lasers 702 and 704, receiver 712 and receivers 902. Paragraphs [0066] and [0072]. Teaches multiple emitters and an embodiment where the receiving unit can comprise multiple receivers.), the second optical source and the second optical detector substantially being co-planar to the optical source and optical detector (FIGS. 7 and 9 lasers 702 and 704, receiver 712 and receivers 902. All optical elements here appear to be arranged in a coplanar fashion.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR apparatus taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al. and the placement of beam directing elements taught by Yang, with the multiple sources and detectors taught by Donovan. The reasoning for this is that by using multiple lasers and detectors simultaneously, multiple different situations can be addressed at once, such as simultaneous measurements at different distance ranges. This predictably leads to a more versatile LiDAR system.

Regarding claim 3 Pederson et al., modified in view of Huang et al., Yang, and Donovan, teaches the LIDAR apparatus of claim 2, wherein the optical source and the second optical source provide illumination at different wavelengths (Donovan, FIG. 7,  lasers 702 and 704, Paragraph [0066]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR apparatus taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al., the placement of beam directing elements taught by Yang, and the multiple sources and detectors taught by Donovan, with the different wavelengths corresponding to different sources also taught by Donovan. The reasoning for this is that by having the different wavelengths associated with the different laser sources, it allows the detectors to filter by wavelength to ensure that they are receiving the appropriate return signals (Donovan, Paragraph [0072]). This predictably leads to less crosstalk between the source and detector pairs, and leads to fewer misreadings.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Huang et al. (US 20020181824 A1), Yang (US 20090080695 A1), and Ducellier (US 20020018300 A1).

Regarding claim 5 Pederson et al., modified in view of Huang et al. and Yang, teaches the LIDAR apparatus of claim 1.

However, this combination fails to teach, but Ducellier does teach wherein the reflective optical component comprises a reflected coating on the polarization wave plate (FIG. 3, quarter wave plate 64 and reflective coating 69, Paragraph [0033]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR apparatus taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al. and the placement of beam directing elements taught by Yang, with the reflective coating taught by Ducellier. The reasoning for this is that by having the reflective coating on the back end of the quarter wave plate, it predictably leads to a more compact design then having a separate unit for reflecting.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Huang et al. (US 20020181824 A1), Yang (US 20090080695 A1), and Lodin et al. (US 20190310377 A1).

Regarding claim 6 Pederson et al., modified in view of Huang et al. and Yang, teaches the LIDAR apparatus of claim 1.

However, this combination fails to teach, but Lodin et al. does teach wherein the optical source comprises a single- mode optical fiber (FIG. 5, single-mode fibre 302A, Paragraph [0091]) and the optical detector comprises a multi-mode optical fiber (FIG. 5, multi-mode fibre 302B, Paragraph [0091]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR apparatus taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al. and the placement of beam directing elements taught by Yang, with the optical fibers taught by Lodin et al. The reasoning for this is that by using fibers to direct light as necessary, it allows for more flexibility in where the sources and detectors can be placed, as light can be directed as needed. This predictably leads to a wider array of designs possible, as the light paths don’t have to be direct to the source or detectors.

Regarding claim 8 Pederson et al., modified in view of Huang et al., Yang, and Lodin et al., teaches the LIDAR apparatus of claim 1, wherein the optical detector is one of a silicon- based detector, a multi-mode fiber, or a large area detector (Lodin et al., FIG. 5, multi-mode fibre 302B, Paragraph [0091]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR apparatus taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al. and the placement of beam directing elements taught by Yang, with the multi-mode fibers taught by Lodin et al. The reasoning for this is that multi-mode fibers have large diameters and are able to redirect light along non-linear paths. This predictably allows a multimode fiber to gather a large amount of light and move it wherever for further processing, which is ideal for optical signal detection.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Huang et al. (US 20020181824 A1), Yang (US 20090080695 A1), and Lardin et al. (US 20160377721 A1).

Regarding claim 9 Pederson et al., modified in view of Huang et al. and Yang, teaches the LIDAR apparatus of claim 1.

However, this combination fails to teach, but Lardin et al. does teach further comprising a second optical source (FIG. 6, laser 602.), a second optical detector (FIG. 6, detector 612), a third optical source (FIG. 6, laser 603), and a third optical detector (FIG. 6, detector 613).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR apparatus taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al. and the placement of beam directing elements taught by Yang, with the multiple sources and detectors taught by Lardin et al. The reasoning for this is that by using multiple lasers and detectors simultaneously, multiple different situations can be addressed at once, such as simultaneous measurements at different distance ranges (Lardin et al. Paragraph [0084]). This predictably leads to a more versatile LiDAR system.

Claims 10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Curatu (US 20180284285 A1), Huang et al. (US 20020181824 A1), and Yang (US 20090080695 A1).

Regarding claim 10 Pederson et al. teaches a light detection and ranging (LIDAR) system comprising:
	[1];
	optical circuits to generate and receive the laser beam (FIG. 6, single mode semiconductor laser 1 and detector 11, Paragraph [0075]), the optical circuits comprising: an optical source configured to emit a laser beam in a first direction (FIG. 6, single mode semiconductor laser 1 and optical output 4, Paragraph [0075]);
	a polarization wave plate configured to transform polarization state of the laser beam headed in the first direction toward a target environment (FIG. 6, quarter wave plate 6, Paragraph [0075]);
	a reflective optical component to return a portion of the laser beam toward the optical source along a return path and through the polarization wave plate as a local oscillator signal (FIG. 6, surface 7 and partly reflecting reference window 8, Paragraph [0075]);
	a polarization selective component to separate light in the return path based on the optical polarization (FIG. 6, polarizing beam splitter 5, Paragraph [0075]), [2];
	an optical detector configured to receive the combined signal from a second direction (FIG. 6, detector 11, Paragraph [0075]); and
	lensing optics configured to focus the refracted light along a focal plane where the optical detector is located (FIG. 6, focusing lens 10, Paragraph [0075]), [3].

Pederson et al. fails to teach, but Curatu does teach [1]: a fast scanning mirror to direct a laser beam in a raster pattern to scan an environment (FIGS. 1 and 5, scanner 120 and scan pattern 240, Paragraph [0061] and [0091]. Scanner may be a mirror and can be used to generate a raster pattern.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR system taught by Pederson et al. with the fast scanning mirror taught by Curatu. The reasoning for this is that the mirror will provide a compact means of scanning the output beam over a large field of view. This will predictably increase the utility of the LiDAR system by allowing it to rapidly survey a field of view while the LiDAR system itself remains stationary.

However, this combination still fails to teach, but Huang et al. does teach [2]: wherein the polarization selective component refracts orthogonally polarized light along the return path to a divergent path (FIGS. 3A and B, Wollaston prisms 300 and 360. Wollaston prisms inherently refract light at different angles depending on polarization.), wherein the polarization selective component is further configured to enable interference between the local oscillator signal and a target signal to generate a combined signal (FIG. 3B, Wollaston prism 360, polarized light beams 334b and 336b. Paragraph [0039]. This prism allows for orthogonally polarized beams to be merged into a combined signal.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Pederson et al., and previously modified with the fast scanning mirror taught by Curatu, with the Wollaston prism taught by Huang et al. The reasoning for this is that Wollaston prisms can be very thin and are highly customizable with regard to where polarized light can be directed. This predictably means that they can facilitate a more compact LiDAR system design, both by being thin and also by allowing for convenient placement of detectors, by their customizable refractive beam paths.

However, this combination still fails to teach, but Yang does teach [3]: wherein a diagonal plane of the polarization selective component is arranged at a focal point of the lensing optics (FIG. 1, beam splitter 108, rear lens 109, and imaging sensor array 110, Paragraph [0023]. Teaches a beam splitter that has its diagonal plane at the focal point of lensing optics. As both the polarization selective component and beam splitter are being used to direct light towards a detector, this would be an analogous piece of art.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Pederson et al., and previously modified with the fast scanning mirror taught by Curatu and the Wollaston prism taught by Huang et al., with the placement of beam directing elements taught by Yang. The reasoning for this is by positioning a component meant to direct the receiving path of returned light at the focal point of a lens serving as detector optics, it ensures that when light signals are directed from that component in the direction of the detector, the lens will collimate the signals that pass through it. This predictably allow the designer to control the size of the return signal to best fit the detector being used.

Regarding claim 12 Pederson et al., modified in view of Curatu, Huang et al., and Yang, teaches the LIDAR system of claim 10 wherein the optical source and optical detector are disposed with a vertical displacement in a direction of a displacement angle of the polarization selective component (Pederson et al., FIG. 6, single mode semiconductor laser 1 and detector 11, Paragraph [0075]. Detector is vertically displaced from the laser source, dependent on the reflective angle of the polarized beam splitter.).

Regarding claim 14 Pederson et al., modified in view of Curatu, Huang et al., and Yang, teaches the LIDAR system of claim 10 wherein the polarization selective component comprises one or more of a Rochon prism, a Wollaston prism, or a Senarmont prism (Huang et al., FIGS. 3A and B, Wollaston prisms 300 and 360.).

Regarding claim 15 Pederson et al., modified in view of Curatu, Huang et al., and Yang, teaches the LIDAR system of claim 10 wherein a quarter-wave plate is further configured to transform the polarization state of the local oscillator signal and the target signal returned from the target or reflective optical component (Pederson et al., FIG. 6, quarter wave plate 6, Paragraph [0075]. Transforms both on their return paths.).

Regarding claim 16 Pederson et al., modified in view of Curatu, Huang et al., and Yang, teaches the LIDAR system of claim 10 further comprising a second fast scanning mirror (Curatu, FIG. 2, mirrors 180-1 and 2, Paragraph [0079].), wherein the first fast scanning mirror is to scan across a first axis (Curatu, FIG. 2, mirror 180-1, Paragraph [0079].) and the second fast scanning mirror is to scan across a second axis (Curatu, FIG. 2, mirror 180-2, Paragraph [0079].).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Pederson et al., and previously modified with the fast scanning mirror taught by Curatu, the Wollaston prism taught by Huang et al., and the placement of beam directing elements taught by Yang, with the second fast scanning mirror taught by Curatu. The reasoning for this is that by using two mirrors with perpendicular rotating axes, it allows for a wider, two dimensional field of view. This predictably allows the LiDAR system to scan a greater area.

Regarding claim 17 Pederson et al., modified in view of Curatu, Huang et al., and Yang, teaches the LIDAR system of claim 10 further comprising a control system (Curatu, FIG. 1, controller 150, Paragraph [0031]), the control system comprising a processing device to: 
control optical drivers of active optical circuits (Curatu, FIG. 1, controller 150, Paragraphs [0041] and [0068]. Controller contains processors and can control optical sources.);
control motion operation of the fast scanning mirror (Curatu, FIG. 1, controller 150, Paragraph [0064]); and
process signal received from the optical detectors to generate a point cloud of a three-dimensional space (Curatu, FIG. 1, controller 150, Paragraph [0041], [0069], and [0071]. States the system generates the point cloud, however, as the controller is the only part of the system with a processor, and also generates the TOF data, the controller is the only component capable of generating the point cloud.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Pederson et al., and previously modified with the fast scanning mirror taught by Curatu, the Wollaston prism taught by Huang et al., and the placement of beam directing elements taught by Yang, with the control system taught by Curatu. The reasoning for this is that a singular controller will allow for synchronization between the light emission, the scanning pattern, and the generated point cloud. This predictably allows for more accurate measurements, as the controller can ensure that light is emitted with proper timing with regard to the scanning position, and the point cloud data can be generated from accurate timing information.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Curatu (US 20180284285 A1), Huang et al. (US 20020181824 A1), Yang (US 20090080695 A1), and Donovan (US 20170307736 A1).

Regarding claim 11 Pederson et al., modified in view of Curatu, Huang et al., and Yang, teaches the LIDAR system of claim 10.

However, this combination still fails to teach, but Donovan does teach [the LIDAR system] further comprising a second optical source and a second optical detector (FIGS. 7 and 9, lasers 702 and 704, receiver 712 and receivers 902. Paragraphs [0066] and [0072]. Teaches multiple emitters and an embodiment where the receiving unit can comprise multiple receivers.), the second optical source and the second optical detector being substantially co-planar to the optical source and optical detector (FIGS. 7 and 9 lasers 702 and 704, receiver 712 and receivers 902. All optical elements here appear to be arranged in a coplanar fashion.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Pederson et al., and previously modified with the fast scanning mirror taught by Curatu, the Wollaston prism taught by Huang et al., and the placement of beam directing elements taught by Yang, with the multiple sources and detectors taught by Donovan. The reasoning for this is that by using multiple lasers and detectors simultaneously, multiple different situations can be addressed at once, such as simultaneous measurements at different distance ranges. This predictably leads to a more versatile LiDAR system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Curatu (US 20180284285 A1), Huang et al. (US 20020181824 A1), Yang (US 20090080695 A1), and Lodin et al. (US 20190310377 A1).

Regarding claim 13 Pederson et al., modified in view of Curatu, Huang et al., and Yang, teaches the LIDAR system of claim 10.

However, this combination still fails to teach, but Lodin et al. does teach wherein the optical source comprises a single- mode optical fiber (FIG. 5, single-mode fibre 302A, Paragraph [0091]) and the optical detector comprises a multi-mode optical fiber (FIG. 5, multi-mode fibre 302B, Paragraph [0091]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Pederson et al., and previously modified with the fast scanning mirror taught by Curatu, the Wollaston prism taught by Huang et al., and the placement of beam directing elements taught by Yang, with the optical fibers taught by Lodin et al. The reasoning for this is that by using fibers to direct light as necessary, it allows for more flexibility in where the sources and detectors can be placed, as light can be directed as needed. This predictably leads to a wider array of designs possible, as the light paths don’t have to be direct to the source or detectors.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Huang et al. (US 20020181824 A1), Yang (US 20090080695 A1), and Stierle et al. (US 20040012770 A1).

Regarding claim 20 Pederson et al., modified in view of Huang et al. and Yang, teaches the method of claim 18.

However, this combination still to  teach, but Stierle et al. does teach collimating, with lensing optics, the local oscillator signal and the target signal on a collection path parallel to the illumination path to improve collection at an optical detector (FIG. 1, internal reference path 42, detected measurement signal 49, and collimating lens element 50, Paragraph [0062]. Collimates both an internal reference beam and return detection beam along a return path parallel to its initial illumination path. This would be compatible with the optics taught by Yang, as placing the polarization selective component, directing the LO signal and target signal, at the focal point of the lensing optics will automatically allow the lensing optics to collimate both beams.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the method of operating a LIDAR system taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al. and the placement of beam directing elements taught by Yang, with the parallel collimating optics arrangement taught by Stierle. The reasoning for this is that by having the collimating lens direct the return beams along a path parallel to the illumination path, it allows for the source and detector to be arranged in a parallel, compact formation. This predictably leads to a more compact design for the overall LiDAR system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harris (US 5110207 A): Teaches a laser ranging system that uses a Brewster plate to deflect a polarized returning beam and combines a target signal with a local oscillator signal to produce a detection result.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
	
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645